DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 80 is objected to because of the following informalities:  claim 80 depends from claim 8 is a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.         Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 is rejected because the claim recites a broad range and a narrow range within the same claim.   The claim would be better understood as separate dependent claims.    

Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3, 10, 14-15, 19-21, 24, 32-34 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington et al., US Patent No. 4,578,115 (hereinafter referred to as Harrington). 
Regarding claims 1, 3, 10, 15 and 19, Harrington discloses a thermal spray coating (Col 1/L. 5-6) comprising: metal-containing particles mechanically alloyed (Col 
Harrington further discloses wherein the thermal spray coating is formed by spraying a composition comprising organic material blended with the metal-containing particles (Col 6/L. 66-67: a polyvinyl pyrrolidone (PVP) binder solution) and wherein the transition metal comprises at least one of: Molybdenum; Chromium; Zirconium; Titanium; Silicon; and mixtures thereof (Col. 5/L. 28-30: core coated with molybdenum).
	Regarding claims 14, 20-21 and 24, Harrington discloses the transition metal comprises Chromium (Col 5/L. 35-37: 10 micron chromium particles, with - 10 micron particles of aluminum and cobalt secured to the composite core).
Regarding claim 32, Harrington discloses the thermal spray powder of claim 15 (Col 1/L. 5-6), and further discloses a method of coating a substrate with said thermal spray powder wherein thermal! spraying comprises plasma spraying (Col 8/L. 1-3: plasma spraying).
Regarding claims 33-34 and 38, see discussion above.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2, 4, 18 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington.  
Regarding claim 2, Harrington discloses a thermal spray coating but does not disclose wherein the metal-containing particles each comprise a core surrounded by the transition metal mechanically alloyed to the core.  However, Harrington discloses a core material blended with a coating mixture and milled together (Col 6-7/L. 64-13).  It would have been obvious to one with skill in the art to prepare the disclosed material and determine if the various components (particles to core) are alloyed together.
Regarding Claim 4, Harrington discloses a thermal spray coating but does not disclose wherein the metal-containing particles comprise a core of pure Aluminum.  However, it would have been obvious to one with skill in the art at the time of the invention to prepare the material disclosed wherein the core comprises various disclosed metal materials, such as aluminum and for that aluminum to be pure.
	Regarding claim 18, Harrington discloses a thermal spray powder but does not disclose wherein the Aluminum-containing particles each comprise an Aluminum core or 
	Regarding claim 79, it is the position of the examiner that based on the discussion above regarding Harrington that at least a small portion of the Aluminum-containing particles would not be alloyed to the transition metals discussed above.  
	
Claim Rejections - 35 USC § 103
11.	 Claims 25-28, 39-40 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Rangaswamy et al., US Patent No. 5,196,471 (hereinafter referred to as Rangaswamy).
	Regarding claims 25-28, 39-40 and 80, Harrington discloses all the limitations discussed above but does not explicitly disclose the presence of an organic material that is blended, mixed, or cladded with the aluminum containing particles as recited in claims 25-26.
	Rangaswamy discloses thermal spray powders for abradable coatings (see Title and Abstract) wherein the abradable coatings have a metal or metal alloy with inclusions of a solid lubricant or plastic (reads on “blended with”) (see Abstract).  Rangaswamy discloses that the metal or metal alloy can be an aluminum or aluminum alloy (Col. 3/L. 60-64) and specifically teaches an example using an Aluminum-Silicon 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the binderless powder of Rangaswamy and added a plastic aromatic polyester in a range of 30-50 wt%, as taught by Rangaswamy.  Given that both Harrington and Rangaswamy are in the same field of endeavor (i.e. thermal spray powders) a person of ordinary skill would have reasonable expectation of success in
adding the aromatic polyester to the binderless powder of Harrington.  The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).  
	Further, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed.  Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.1).

Claim Rejections - 35 USC § 103
12.	 Claims 29-31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Herbst-Dederichs, US Patent Application Publication No. 2003/0180565 (hereinafter referred to as Herbst-Dederichs).  
	Regarding claims 29-31, Harrington discloses all the limitations discussed above but does not explicitly disclose the solid lubricant component of claims 29-31, nor ball milling as recited in claim 41. 
	Herbst-Dederichs discloses a thermal spray powder (Para. [0002]) comprising Aluminum-containing particles (Para. (0038]) mechanically alloyed, such as, ball milling  (as recited in claim 41) (Para [0027] and [0038]: mechanically alloyed powder NiCr-34AI203) to a transition metal (Para. [0038]: mechanically alloyed powder NiCr-34AI2O3).  Herbst further discloses the thermal spray powder comprising Titanium-containing (Para. [0023]: the ceramic phase is TiO2 particle size) particles mechanically alloyed to a transition metal (Para. [0022]: the metallic matrix may include iron, chromium, and molybdenum, wherein the chromium is present in an amount of up to 30 wt% of the metallic matrix and the molybdenum is present in an amount of up to 30 wt% of the metallic matrix).  Herbst-Dederichs discloses the Aluminum-containing particles are blended with 5 to 50 vol% solid lubricant, such as hexagonal boron nitride (Para. [0024]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solid lubricants of Herbst-Dederichs in the thermal spray coating of Harrington in order to enhance the frictional properties of the coating. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
14.       Claims 1-4, 10, 14-15, 18-21, 24-34, 38-41 and 79-80 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-13 and 18-21 of co-pending application No. 16/772,695. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending ‘695 application discloses the same limitations as does the instant application and therefore would have been obvious in light of the disclosures to Harrington, Rangaswamy and Herbt-Dederichs as discussed above and incorporated herein by reference.    
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
15.         There were unused X and Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771